DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 9 is objected to because of the following informalities: in line 13 of claim 9, “the open slot” should read “the at least one open slot” for consistency.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-14, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Arai et al. (US 2014/0277129) in view of Deslauriers (US 6,149,653).  
Regarding Claim 1, Arai discloses (see Paragraph 18, 20, 26, Figures 1B, 1C, and 3B) a system for tissue repair comprising: an anchor body (101) having a proximal end, a distal end, and a longitudinal axis extending therebetween, and a plurality of turns of a screw thread (103) extending between the proximal and distal ends (see Figure 1B), the plurality of turns of the screw thread defining an internal volume (104) having a non-polygonal cross-sectional along an entire longitudinal length (fig. 1B – noting at least part of cross-section is curved), the internal volume communicating with a region exterior to the anchor body through a spacing (fig. 1A,1B; 106) defined between the plurality of turns of the screw thread, and at least one rib (105) disposed within the internal volume connected to at least two of the plurality of turns of the screw thread (see Figure 1B); and an anchor driver (115) comprising an elongated shaft (117) extending between a proximal end (end connected to handle; better shown in figs. 4a,4b) and a distal end, a distal portion of the shaft including at least one open slot (see fig. 1h,1i; [0033] – “grooved” outer shaft) defined by at least two distally-extending prongs (prongs are what remains of 117 on either side of grooves that receive ribs 105, noting that there are two ribs as shown in fig. 1b; see examiner-annotated reproduction of figs. 1H and 1I below), the open slot defining an inner surface comprising two longitudinally extending sections (see fig. 1H,1I, 4C, 10D on either side of a respective open slot; see examiner-annotated figure below) and a transverse section joining the two longitudinally extending sections; wherein the at least one rib of the anchor body is engageable with the open slot of the shaft of the anchor driver (as best shown in fig. 1H).

    PNG
    media_image1.png
    481
    813
    media_image1.png
    Greyscale


However, Arai does not disclose wherein at least one of the longitudinally extending sections of the inner surface of the open slot defines a protrusion for forming an interference fit with a flat surface of the at least one rib.
Deslauriers discloses another anchor and anchor driver system (see figs. 11a,b), the system including a male-female type connection between an open slot 106a (female portion of connection) and an elongated rib 112 (male portion of the connection). The open slot defines an inner surface having two longitudinally extending sections and a transverse section joining the two longitudinally-extending sections (as understood in view of figs. 10a-c and 11a,b). At least one of the longitudinally extending sections of the inner surface of the open slot defines a protrusion (1051) for forming an interference fit with a flat surface of the rib 112. Deslauriers discloses that such a protrusion provides a controlled locking force between the driver and the anchor, as well as an audible click accompanied by a tactile feedback when the locking force is established (see col. 2, ll. 23-35, col. 15, line 1 – col. 16, ll. 32).    
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the device of Arai with a protrusion on at least one of the longitudinally extending sections of the inner surface of the open slot as taught by Deslauriers in order to resist separation between the anchor and the driver using a controlled locking force, and provide an audible clock accompanied by a tactile feedback when the locking force is established. As understood by one of ordinary skill in the art, placement of the protrusion on the inner surface of the open slot of Arai will result in the protrusion facing and contacting the flat surface of the at least one rib of Arai adjacent the inner surface of the open slot.
Regarding Claim 2, Arai further discloses that the at least one rib is a plurality of ribs (105; see fig. 1B) disposed within the internal volume (104).
Regarding Claim 3, Arai further discloses wherein the at least one open slot is a plurality of open slots, each open slot being configured to receive a respective rib (105) of the plurality of ribs as understood in view of figs. 1H, 1I. See also par. 59, which describes “grooves 1037” configured to engage “ribs 1013” of sleeve 1001, and figs. 10C-10D.
Regarding Claim 4, Arai further discloses wherein the inner surface of the open slot has a distal end and a proximal end.
Regarding Claim 5, the protrusion is formed near the open end of the slot as taught by Deslauriers, and thus at the distal end of the inner surface of the open slot of Arai when modified in view of Deslauriers. 
Regarding Claim 6, Arai Deslauriers discloses the invention substantially as stated above. 
However, Arai /Deslauriers does not explicitly disclose the protrusion is positioned on the proximal end of the inner surface of the at least one of the at least two prongs.
It would have been obvious to one having ordinary skill in the art to try the three available positions of the protrusion: A) proximal, B) distal, and/or C) the middle/center. A, B, and C are the only options for the position of the protrusion, and one having ordinary skill in the art would have found it predictable to try the different positioning combinations to determine which combination is best suited for providing resistance to prevent unwanted driver and anchor separation because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Regarding Claim 9, Arai discloses a method of tissue repair comprising: driving an anchor (100) of an anchor system into a bone hole (see Paragraph 06), the anchor system comprising: an anchor body (101) having a proximal end, a distal end, and a longitudinal axis extending therebetween, and a plurality of turns of a screw thread (103) extending between the proximal and distal ends (see Figure 1A,1B), the plurality of turns of the screw thread defining an internal volume (104) having a non-polygonal cross-section along an entire longitudinal length (fig. 1B – noting at least part of cross-section is curved), the internal volume communicating with a region exterior to the anchor body through a spacing (106; fig. 1A) defined between the plurality of turns of the screw thread, and at least one rib (105) disposed within the internal volume connected to at least two of the plurality of turns of the screw thread (see Figure 1A,B); and an anchor driver (115) comprising an elongated shaft (117,119) extending between a proximal end (end connected to handle) and a distal end, a distal portion of the shaft including at least one open slot (“grooved outer shaft 117”; grooves considered slots, best shown in fig. 1H,1I, 4C, 10D) defined by two distally-extending prongs (prongs are what remains of 117 on either side of grooves that receive ribs 105, noting that there are two ribs); the open slot defining an inner surface comprising two longitudinally extending sections and a transverse section joining the two longitudinally extending sections, wherein the at least one rib of the anchor body is engageable with the open slot of the shaft of the anchor driver (fig. 1H), and advancing the anchor body into the bone using the anchor driver (see Paragraph 06).
However, Arai does not disclose wherein at least one of the longitudinally extending sections of the inner surface of the open slot defines a protrusion for forming an interference fit with a flat surface of the at least one rib.
Deslauriers discloses another anchor and anchor driver system (see figs. 11a,b), the system including a male-female type connection between an open slot 106a (female portion of connection) and an elongated rib 112 (male portion of the connection). The open slot defines an inner surface having two longitudinally extending sections and a transverse section joining the two longitudinally-extending sections (as understood in view of figs. 10a-c and 11a,b). At least one of the longitudinally extending sections of the inner surface of the open slot defines a protrusion (1051) for forming an interference fit with a flat surface of the rib 112. Deslauriers discloses that such a protrusion provides a controlled locking force between the driver and the anchor, as well as an audible click accompanied by a tactile feedback when the locking force is established (see col. 2, ll. 23-35, col. 15, line 1 – col. 16, ll. 32).    
It would have been obvious to one having ordinary skill in the art prior to the effective filing date to modify the device of Arai to include a protrusion on at least one of the longitudinally extending sections of the inner surface of the open slot as taught by Deslauriers in order to resist separation between the anchor and the driver using a controlled locking force, and provide an audible clock accompanied by a tactile feedback when the locking force is established. As understood by one of ordinary skill in the art, placement of the protrusion on the inner surface of the open slot of Arai will result in the protrusion facing and contacting the flat surface of the at least one rib of Arai adjacent the longitudinally extending sections of the inner surface of the open slot.
Regarding Claim 10, Arai further discloses that the at least one rib is a plurality of ribs (105; see fig. 1B) disposed within the internal volume (104).
Regarding Claim 11, Arai further discloses wherein the at least one open slot is a plurality of open slots, each open slot being configured to receive a respective rib (105) of the plurality of ribs as understood in view of figs. 1H, 1I. See also par. 59, which describes “grooves 1037” configured to engage “ribs 1013” of sleeve 1001, and figs. 10C-10D.
Regarding Claim 12, Arai further discloses wherein the inner surface of the open slot has a distal end and a proximal end.
Regarding Claim 13, the protrusion is formed near the open end of the slot as taught by Deslaurier, and thus at the distal end of the inner surface of the open slot of Arai when modified in view of Deslaurier. 
Regarding Claim 14, Arai /Deslauriers discloses the invention substantially as stated above. 
However, Arai/Deslauriers does not explicitly disclose the protrusion is positioned on the proximal end of the inner surface of the at least one of the at least two prongs.
It would have been obvious to one having ordinary skill in the art to try the three available positions of the protrusion: A) proximal, B) distal, and/or C) the middle/center. A, B, and C are the only options for the position of the protrusion, and one having ordinary skill in the art would have found it predictable to try the different positioning combinations to determine which combination is best suited for providing resistance to prevent unwanted driver and anchor separation because “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103." KSR, 550 U.S. at 421, 82 USPQ2d at 1397.
Regarding claims 17 and 18, the two longitudinally extending sections of the at least one open slot of Arai extend substantially parallel along an entire length of the at least one open slot as understood in view of figs. 1H, 1I, 4C, and 10D of Arai, noting that the portion joining the two parallel longitudinally extending sections comprises the claimed transverse section.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576.  The examiner can normally be reached on M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	
KSH 6/1/2022
/KATHLEEN S HOLWERDA/            Primary Examiner, Art Unit 3771